Citation Nr: 0937675	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
December 2006 rating determination by the above Regional 
Office (RO).  The Veteran testified at a hearing held at the 
Seattle RO in May 2008, before the undersigned Veterans Law 
Judge.  This case was previously before the Board in 
September 2008 and Remanded for additional development and 
adjudication.


FINDING OF FACT

Currently, audiometric testing shows an average 48-decibel 
loss, with a speech recognition score of 88 percent, in the 
right ear (level II); and, for the left ear, an average 49-
decibel loss with a speech recognition score of 88 percent 
(level II).  An exceptional pattern of hearing impairment is 
not indicated.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).


Factual Background and Analysis

The Veteran contends that his service-connected bilateral 
hearing loss is more disabling than reflected in the current 
noncompensable evaluation.

Hearing loss is evaluated under DC 6100, which sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 (2008).  See Acevedo-Escobar 
v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) 
is 55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.  

The Veteran's claim for service connection for hearing loss 
was received in January 2006.  In support, is an April 2006 
VA examination report.  He complained that he had difficulty 
understanding conversation when background noise was present.  
Puretone thresholds for the right ear were 15, 20, 50, 45, 
and 50, decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 15, 15, 50, 45, and 50.  The results of the VA audiogram 
show an average puretone threshold of 41 decibels in the 
right ear and 40 decibels in the left ear.  Speech 
discrimination ability was 96 percent in both ears.  The 
clinical assessment was symmetric moderate high frequency 
sensorineural hearing loss with good word recognition.  
Exceptional patterns of hearing impairment were not 
indicated.  

Table VI indicates a numeric designation of level I for the 
right ear and level I for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

The Veteran submitted a private audiological examination 
conducted in June 2007.  Audiometric testing was performed, 
but the report does not provide the required information 
necessary to rate the Veteran's hearing loss disability.  
Puretone thresholds for the right ear were 25, 30, 50, 60, 
and 70, decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 25, 35, 55, 65, and 70.  The results of the private 
audiogram show an average puretone threshold of 53 decibels 
in the right ear and 56 decibels in the left ear.  Speech 
audiometry testing using the W-22 test revealed speech 
recognition ability of 75 percent in both ears.  As the 
Maryland CNC test was not used, these test results cannot be 
used for rating purposes.  with speech discrimination ability 
of 75 percent, bilaterally.  See 38 C.F.R. § 4.85 (2008).  

During VA examination in September 2007, the Veteran 
complained that he had the most difficulty in the presence of 
background noise.  Puretone thresholds for the right ear were 
20, 25, 50, 50, and 50, decibels at 500, 1000, 2000, 3000, 
and 4000 Hz, respectively, and for the left ear at the same 
frequencies were 15, 25, 50, 50, and 50.  The results of the 
VA audiogram show an average puretone threshold of 44 
decibels in the right ear with speech discrimination ability 
of 92 percent, and 44 decibels in the left ear with speech 
discrimination ability of 88 percent.  Exceptional patterns 
of hearing impairment were not indicated.  

Table VI indicates a numeric designation of level I for the 
right ear and level II for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

At his Travel Board hearing in May 2008, the Veteran 
testified that his hearing impairment has a dramatic effect 
on his profession as a committee clerk for the Washington 
State Legislature.  He testified that his duties were to keep 
notes and take role call during votes.  He also testified 
that it was extremely difficult to hear during the meetings 
and that he missed roll call votes.  He testified that this 
was embarrassing as these meetings are televised live.  He 
also contends the hearing loss has a direct effect on his 
income, and could result in his not being rehired next year.  

In October 2008, the Veteran submitted a medical opinion from 
the audiologist who conducted the June 2007 examination.  She 
indicated that the results at that time indicated mild, 
sloping to severe, sensorineural hearing loss bilaterally.  
The Veteran demonstrated 76 percent correct speech 
discrimination scores in both ears using W-22 word lists.  
The examiner noted, however, that these scores could not be 
directly compared to findings using the Maryland CNC test 
lists, as the two lists utilized different words.  

In 2008, the Board remanded this case to arrange for the 
Veteran to undergo VA examination which was accomplished in 
May 2009.  The Veteran complained that he had the most 
difficulty in the presence of background noise.  Audiometric 
testing revealed puretone thresholds for the right ear were 
20, 25, 55, 55, and 55, decibels at 500, 1000, 2000, 3000, 
and 4000 Hz, respectively, and for the left ear at the same 
frequencies were 20, 25, 60, 55, and 55.  The results of the 
VA audiogram show an average puretone threshold of 48 
decibels in the right ear and 49 decibels in the left ear.  
Speech discrimination ability was 88 percent in both ears.  
Exceptional patterns of hearing impairment were not 
indicated.  

Table VI indicates a numeric designation of level II for the 
right ear and level II for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

The examiner concluded that the Veteran's degree of hearing 
loss would not cause any communication difficulties, 
especially if he wore appropriate hearing aids for his 
hearing loss.  Based on medical expertise the Veteran's 
hearing loss does not contribute to an inability to work.  

The Board has considered the Veteran's contentions and 
although, there is no reason to doubt his difficulties, his 
disability is evaluated on the objective findings 
demonstrated during audiological examination.  The fact that 
his hearing acuity is less than optimal does not, by itself, 
establish entitlement to a higher disability rating.  To the 
contrary, it is clear from the Rating Schedule that a higher 
rating can be awarded only when loss of hearing has reached a 
specified measurable level.  That level of disability has not 
been demonstrated in the present case.  The "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Therefore the current level of disability shown is 
encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, supra, but concludes that 
since service connection has been in effect, a noncompensable 
rating, and no more, has been warranted. 

The Board has also considered the June 2007 private 
audiological test.  Unfortunately these results are deemed 
unreliable and invalid for rating purposes.  In assessing the 
evidence, the Board observes that the evaluation report does 
not contain the necessary clinical findings to assess the 
severity of the Veteran's bilateral hearing loss.  As stated 
previously, VA regulations require that an examination for 
hearing impairment be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85.  Such requirements were not met, 
therefore, the June 2007 report will not be used in deciding 
whether a compensable evaluation for bilateral hearing loss.  
Here, the only comprehensive and reliable evidence are the VA 
examination reports, which indicate the Veteran's hearing 
loss was not severe enough to warrant a compensable 
disability rating.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
hearing loss.  The Board is cognizant of the Veteran's 
testimony and statements, wherein he maintains that he 
experiences difficulties at work because of his hearing loss 
and that he did not return to work this year because of prior 
mistakes made during roll call.  See Hearing Transcript and 
June 2009 letter from Veteran.  However, the evidence does 
not establish that his hearing loss causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  There is no objective evidence 
of record showing any missed time or excessive absences from 
work.  Additionally, the 2009 VA examiner found that the 
Veteran's degree of hearing loss would not cause any 
communication difficulties, especially if he wears 
appropriate hearings aids.  The examiner added, based on his 
medical expertise, the Veteran's hearing loss does not 
contribute to his inability to work.  Moreover, it does not 
establish that the hearing loss necessitates frequent periods 
of hospitalization.  In light of the foregoing, the claim 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Therefore, the Board is not 
required to remand this matter to the RO for consideration of 
an extra-schedular rating under the procedurals outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in March 2006, the RO informed the Veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  These 
letters also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  That said, where service connection has been granted 
and an initial disability rating and effective have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  The Veteran's claim for an initial compensable 
rating for bilateral hearing loss is such an appeal.  Dingess 
v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007).  Moreover, the Veteran has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Thus, the Board concludes that all required notice has 
been given to the Veteran.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary and these 
examinations were adequate for rating purposes.  The 
examiners fulfilled their requirements by eliciting 
information from the Veteran concerning the functional 
effects of his disability and conducting the necessary tests 
in accordance with standard medical practice and guidelines 
promulgated by the Secretary of Veterans'Affairs.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  (in view of 
potential entitlement to extraschedular rating the examiner 
should describe effect of hearing loss on occupational 
functioning and daily activities).  The Board has also 
considered the Veteran's assertions that the VA hearing 
examinations do not disclose the true extent of his 
difficulty with speech recognition.  However, unless there is 
expert medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results, or 
medical evidence demonstrates that an alternative testing 
method exists and is in use by the general medical community, 
it will not second-guess VA's policy concerning audiological 
examinations.  Martinak supra.  The Veteran has submitted no 
such medical evidence in support of his claim.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


